ORMOND, J.
This is an action instituted by motion on the part of the Bank against the plaintiffs in error as makers of a promissory note, by which they promised to pay the amount for which the note is given to “the President and Directors of the Planters’ and Merchants’ Bank of Mobile,” and the objection is that the note is not payable to the corporation nor any proof that it was the owner of the note.
The corporate name of the Bank is “ The Planters’ and Merchants’ Bank of Mobile,” and the necessary intendment is that this note is payable to the corporation. The President and Directors are those who manage its concerns,and it would be most unreasonable to suppose that the note was meant to be for their benefit as individuals. The case of Alston v. Heartman, [2 Ala. Rep. 699,] is in principle like this, and the cases, there cited, especially Gilmore v. Pope, [5 Mass. 491,] expressly in point.
Let the judgment be affirmed.